
	

113 HR 4988 IH: Marine Access and State Transparency
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4988
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2014
			Mr. Southerland (for himself and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Act popularly known as the Antiquities Act of 1906 to provide for congressional
			 approval of national monuments and restrictions on the use of national
			 monuments, to establish requirements for declaration of marine national
			 monuments, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Marine Access and State Transparency or the MAST Act .
		2.Designation of national monumentsThe Act of June 8, 1906 (16 U.S.C. 431 et seq.), popularly known as the Antiquities Act of 1906, is amended—
			(1)in section 2 (16 U.S.C. 431)—
				(A)by striking Sec. 2. That the and inserting the following:
					
						2.Designation of national monuments
							(a)In generalAfter obtaining congressional approval of the proposed national monument and certifying compliance
			 with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the proposed national monument, the
							; and
				(B)in subsection (a) (as designated by the amendment made by paragraph (1)), by inserting subject to subsection (b), after is hereby authorized,; and
				(C)by adding at the end the following:
					
						(b)Requirements for declaration of marine national monuments
							(1)RequirementsThe President may not declare any area of the exclusive economic zone to be a national monument
			 unless—
								(A)such declaration is specifically authorized by an Act of Congress;
								(B)the President has submitted a proposal to make such declaration to the Governor of each State, and
			 of each territory, any part of which is located within 100 nautical miles
			 of that area;
								(C)each such Governor submits to the President notice that the legislature of that State or territory
			 has approved the proposal; and
								(D)the declaration is substantially the same as the proposal.
								(2)Exclusive economic zone definedIn this subsection the term exclusive economic zone means the zone established by Proclamation Numbered 5030, dated March 10, 1983.; and
				(2)by adding at the end the following:
				
					5.Restrictions on public useThe Secretary of the Interior, and the Secretary of Commerce with respect to any area of the
			 exclusive economic zone (as defined in section 2(b)) designated as a
			 national monument, shall not implement any restrictions on the public use
			 of a national monument until the expiration of an appropriate review
			 period (as determined by such Secretary) providing for public input and
			 congressional approval.
					.
			
